Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 04/18/2022 have been entered. Claims 1, 3-4, 12 and 14-26 are currently under examination on the merits. 
Any rejections and/or objections made in the previous office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  STN registry search (of record).
STN search found following chemical formula reading upon instantly claimed chemical formulae I2-I4, wherein X is CF3 and R is a halogenated alkyl or unsubstituted alkyl group with carbon atom less than 8:

    PNG
    media_image1.png
    183
    366
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    169
    316
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    187
    323
    media_image3.png
    Greyscale

Claims 1, 12, 14-16, 19-20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada (US 2010/0073621, of record,  ‘621 hereafter).
Regarding claims 1, 12, 14-16, 19-20 and 23-24,  ‘621 discloses a liquid crystal composition and a display used the composition ([0039]-[0035]), wherein the composition contains a liquid crystal compound having a terminal group being -CH=CH-CF3 represented by following formulae (see page 70). 

    PNG
    media_image4.png
    136
    446
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    126
    396
    media_image5.png
    Greyscale

The  chemical formulae read upon instantly claimed formula I1 and formula I2, wherein R is a halogenated alkyl with less than 15 carbon atoms. ‘621 also discloses that the content of liquid crystal compound in the composition satisfying present claims 23 and 24.
Allowable Subject Matter
Claims 21-22 and 25-26 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest a liquid crystal medium containing a liquid crystal compound I3 or I4 as recited in claim 1. 

Response to Arguments
Applicant's arguments filed on 04/18/2022 have been fully considered but they are moot in view of the new grounds of rejection in light of Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782